STONE, Judge.
We affirm the defendant's conviction of second degree murder. The defendant and the victim became involved in a verbal altercation. The victim, who had been drinking, made obscene remarks and gestures regarding the defendant’s niece, resulting in an exchange of curses. When the defendant learned that the victim had, undetected, just slapped his niece, who was present on the scene, further argument erupted. The victim approached the defendant with a closed fist and the defendant, who was in the company of two other men, pulled out a pistol, struck the victim in the face with it, and knocked him to the ground. The defendant then fired the gun into the air. As the victim was getting up, the defendant pointed the gun downward at the victim and fired the fatal shot. The victim was unarmed, but there was testimony that he had reached into his jacket pocket before he was shot. There was no other evidence to support the defendant’s contention that he believed the victim was armed, although the defense argued that this belief was supported by the fact that it was a rough neighborhood.
We conclude that there is sufficient evidence to support a conclusion by the jury that the defendant’s acts were *313eminently dangerous, evincing a depraved mind regardless of human life. See State v. Bryan, 287 So.2d 73 (Fla.1973), cert, denied, 417 U.S. 912, 94 S.Ct. 2611, 41 L.Ed.2d 216 (1974); Presley v. State, 499 So.2d 64 (Fla. 1st DCA 1986); Larsen v. State, 485 So.2d 1372 (Fla. 1st DCA), affirmed, 492 So.2d 1333 (Fla.1986); Roberts v. State, 425 So.2d 70 (Fla. 2d DCA 1982), rev. denied, 434 So.2d 888 (Fla.1983); Edwards v. State, 302 So.2d 479 (Fla. 3d DCA 1974); Hines v. State, 227 So.2d 334 (Fla. 1st DCA 1969); § 782.04(2), Fla.Stat. (1983). As to the prosecutor’s comment on the legal consequences of the defendant carrying a gun at the time of the victim’s death, we find any error to be harmless. See Roman v. State, 475 So.2d 1228 (Fla. 1985), cert, denied, 475 U.S. 1090,106 S.Ct. 1480, 89 L.Ed.2d 734 (1986); State v. Murray, 443 So.2d 955 (Fla.1984). The judgment and sentence are affirmed.
HERSEY, C.J., and WALDEN, J., concur.